IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-76,919-01


CLAYTON LANDON BARNET, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1149008 IN THE 232ND DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he requested the following documents in this cause
from Respondent, the District Clerk of Harris County: the docket sheet, motions counsel filed, the
victim's complaints, lab reports, sworn affidavits, the victim's forensic medical examination, and
competency evaluations. He contends, however, that his request was denied 
	 In these circumstances, additional facts are needed. Respondent shall state whether Relator
requested these documents and asked to purchase them, whether any were sent to him, and why they
were not sent to him, if in fact they were not. Respondent shall also forward copies of its
correspondence, if any, to Relator regarding his request. This application for leave to file a writ of
mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such
response shall be submitted within 30 days of the date of this order.


Filed: February 1, 2012
Do not publish